JOINT VENTURE EQUITY EXCHANGE AGREEMENT


Effective Date 7-November-2011
 


This Joint Venture Equity Exchange Agreement is made and entered into by and
between Pompano Dive Center, LLC., a Florida limited liability company having an
address at 101 N Riverside Drive, Suite 111, Pompano Beach, Florida 33062
(hereafter “PDC”) and Brownie’s Marine Group, Inc., a Nevada corporation,
together with its wholly owned subsidiary, Trebor Industries, Inc., a Florida
corporation d/b/a Brownie’s Third Lung, having an address at 940 N.W. lst
Street, Ft. Lauderdale, Florida 33311 (hereafter collectively “BMG”) , for the
purpose of engaging in an enterprise for profit, more specifically for the sale
of BMG’s products at PDC’s location.
 
SECTION ONE:
PRODUCT PLACEMENT

 
1.           Placement. BMG will provide a Brownie’s Third Lung product
assortment and YachtPro-25/EREEL package to PDC for placement in PDC’s showroom.
PDC will act as a full-partner dealer. The product mix may vary according to
season and at the sole and absolute direction of BMG.
 
2.           Ownership. The product and display systems will remain the property
of BMG. PDC may elect to purchase the systems under conventional dealer
terms/conditions at any time so long as the joint venture remains in full force.
 
3.           Third Lung/ TOOKA Programs. BMG will provide PDC with the option to
offer Third Lung and TOOKA programs from PDC boats and in all approved training
programs, advertisements, or the like.
 
SECTION TWO:
CONTROL AND MANAGEMENT

 
1.           Control. The joint venture will be jointly controlled by the
parties whose role will be equivalent to the board of directors of a
corporation. The parties (or their designated representative) will meet at
mutually agreed upon place and time. The frequency of the meetings will be once
every quarter, unless otherwise agreed to by the parties. A special meeting of
the parties may be called at any time upon request of either party. A majority
of the parties constitutes a quorum to do business, and the decision of a
majority of those present at a meeting at which a quorum is present will be the
act of the joint venture.
 
2.           Management. For purposes of managing the operation, business, and
day to day affairs of the joint venture, the joint venture will be managed
solely by PDC.
 
SECTION THREE:
DIVISION OF PROFITS AND LOSSES

 
1.           Division or Share of Profits. Any profits of the joint venture will
be divided among the parties as follows: PDC agrees to split total pre-tax net
profits with BMG on a quarterly basis so long as this agreement remains in
place. The split ratio will be 33/67 BMG/PDC, consistent with the split ratio
between the parties as set forth in Section Six (4) below. Accounting for the
preliminary balance sheet and profit basis (as determined on an accrual basis
using generally accepted accounting principles) will be reviewed by an
independent accountant. These efforts are also part of preparation for the
ultimate integration of PDC into BMG; as such the related cost for the
additional accounting will belong to BMG. Pre-tax, quarterly profit distribution
will occur no later than 45 days from the end of each quarter. At least 50 of
total pre-tax net profits will be offered for distribution.
 
2.           Division of Losses. At no time will BMG be liable for any operating
losses or additional expenses not anticipated by this agreement without prior
written approval of BMG on a case-by-case basis.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION FOUR:
PROMOTION

 
The parties will jointly initiate a local press campaign to inform the North
Broward- Pompano-Lighthouse Point community about the joint venture. This
campaign will include a door-to-door and boat-to-boat element.
 
SECTION FIVE:
ASSIQNMENTS AND TRANSFERS

 
1.           Either party, for any reason, may cancel this joint venture
agreement by providing the other party with thirty (30) days written notice of
such cancellation. Upon cancellation, all inventory and display material will be
returned to BMG without further demand.
 
2.           During the term of this agreement, no party may assign or transfer
its rights and interest in the joint venture to a party other than a member of
the joint venture, without the prior written consent of the other party. Any
transfer or assignment of any party’s interest in the joint venture or its
profits will be subject to the rights and obligations provided in the agreement.
No transfer or assignment will relieve any party of that party’s duties or
obligations under this agreement except with the express written consent of the
other party.
 
SECTION SIX:
EXCHANGE OF CERTAIN INTEREST IN BUSINESS DURING JOINT VENTURE AND OTHER
MISCELLANEOUS PROVISIONS

 
1.           The parties have entered into a non-binding Letter of Intent for
the possible sale of PDC’s business to BMG. While the terms and conditions of
the transaction are currently being discussed between the parties, and are not
binding unless and until they are set forth in a written purchase and sales
contract signed by PDC and BMG, the parties wish to exchange various interests
in their respective business during the term of this Agreement. In the event
that this Agreement is terminated and a written purchase and sales agreement is
not entered into between PDC and BMG, then the parties’ respective interests in
each other’s business will revert back to the original party. In other words,
the parties will be restored to their original positions before the execution of
this Agreement and PDC will hold no interest in BMG and BMG will hold no
interest in PDC.  In the event of termination of this Agreement, the BMG shares
shall be cancelled and returned to BMG. Section 6 (1) and 6 (2) are
cross-referenced.
 
2.           Upon the execution of this Agreement, BMG will issue to PDC
4,581,505 shares of common stock of BMG as set forth in Exhibit “1” annexed
hereto and titled “Pompano Dive Center Valuation Worksheet”. In the event that a
written purchase and sales contact is entered into between the parties for PDC’s
business, then the 4,581,505 shares of common stock of BMG provided hereunder
will be credited toward the final purchase price of PDC. Valuation of the stock
toward the final satisfaction of the purchase will occur at the time of purchase
and under the same valuation definition to be agreed upon in the purchase and
sales contract.  Section 6 (1) and 6 (2) are cross-referenced.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           If applicable, the remaining acquisition of PDC will be paid for in
BMG common stock and/or cash at the option of BMG. If BMG elects to purchase PDC
using common stock, the weighted trading average discount value defined in the
PDC Worksheet will be used or any subsequent valuation method that may be
offered to a third party between the date of the signing of a written purchase
and sales contract between the parties, and the close of the purchase of PDC
will be offered as an alternative; the option will be at the sole discretion of
PDC. This valuation/payment method may also include a convertible promissory
note structure in the same form/discount as BMG private investors of record;
specifically the Perez and Kalayci notes.
 
4.           Upon the execution of this Agreement, PDC will transfer a
thirty-three (33) percent interest in PDC to BMG. PDC agrees to split total
pre-tax net profits of PDC with BMG on a quarterly basis so long as this
Agreement remains in place. The split ratio will be 33/67 BMG/PDC. Accounting
for the preliminary balance sheet and profit basis (as determined on an accrual
basis using generally accepted accounting principles) will be reviewed by an
independent accountant. These efforts are also part of preparation for the
ultimate integration of PDC into BMG; as such the related cost for the
additional accounting will belong to BMG. Pre-tax, quarterly profit distribution
will occur no later than 45 days from the end of each quarter. At least 50% of
total pre-tax net profits will be offered for distribution.
 
5.           The management, operation, business, decision making and day to day
affairs of PDC will remain absolutely and solely with PDC.
 
6.           BMG accounting department will work with PDC to develop an
accounting platform and budget analysis system to translate the current
“owner-operator” bookkeeping system into a system that will allow a
comprehensive review of the P/L status. The goals of this joint effort are to
determine the fair value of the business and use the financial analysis of the
ongoing business to increase profitability wherever possible.
 
7.           BMG will pursue an interim Federal Highway retail store location
while continuing the planning and development phase of Brownie’s Adventure
Center for the North Broward County area. The scope of this pursuit may include
acquisition and/or strategic partnering with other dive and water sports
operators/retailers/distributors/etc. in the area under consideration. BMG
anticipates PDC management working with BMG to develop and operate any north
Broward store operations as a continuation of the strategic partnership.
 
8.           As part of the purchase and sales contract, the parties intend on
entering into an employment agreement for the hiring and integration of PDC’s
management into BMG’s business.
 
SECTION SEVEN:
ARBITRATION

 
The parties intend to avoid major differences among themselves in the conduct of
the joint venture. The parties intend that the contract terms will control the
parties’ rights and obligations with respect to operations of the joint venture.
But as to matters not specifically controlled by the contract terms, or in the
event of any dispute arising from or in connection with this joint venture, the
parties shall submit any dispute to binding arbitration with the American
Arbitration Association. The venue for any arbitration shall be in Broward
County, Florida. The prevailing party shall be entitled to recover its
reasonable attorney’s fees and costs.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION EIGHT:
ENTIRE AGREEMENT

 
The entire agreement of the parties is contained in this instrument, and in the
offer and acceptance. This instrument may not be modified or amended without the
agreement of all the parties in writing.
 
SECTION NINE:
NEGATION OF PARTNERSHIP

 
The parties agree that this joint venture is not a partnership and is not to be
governed by the partnership laws of any country or state.
 
SECTION TEN:
LAW GOVERNING

 
This agreement is to be governed by the laws of Florida.
 
 
SECTION EVELVEN:
BINDING EFFECT


 
This agreement is binding upon the parties’ respective heirs, successors,
administrators, executors, and assignees, subject to the provisions of this
agreement.
 
 
SECTION TWELVE:
EFFECTIVE DATE AND TERM


1.           Effective Date. This contract will be effective on the date signed
by the last party to this agreement.
 
2.           Term of Agreement. This agreement will continue in effect until
September 30, 2013, unless sooner terminated by mutual agreement of all the
parties to this agreement; or the impossibility of performance by all the
parties.
 
SECTION THIRTEEN:
TERMINATION

 
Upon the termination of this agreement as provided hereunder, the joint venture
will be dissolved and wound up in accordance with law, and its profits
distributed among the parties entitled to it or its losses paid by the parties
liable for it, as provided for in this agreement.
 
In witness, the parties have signed this agreement on the dates indicated
opposite their names.
 
POMPANO DIVE CENTER, LLC
 
By: /s/Jeremy Jarosky                                                        
 
Printed Title:  Operating Manager/Owner
 
Dated:
 
BROWNIE’S MARINE GROUP, INC.
 
By: /s/Robert M. Carmichael, Pres./CEO
Dated: 7-Nov-11
 
 
 

--------------------------------------------------------------------------------

 
Dated: 7-Nov-11
 
Pompano Dive Center Valuation Worksheet ‐Exhibit 1 to Joint Venture Equity
Exchange Agreement
Sales (taxable)
    Q1       Q2       Q3       Q4    
Total Year
 
2009
  $ 15,551     $ 15,551     $ 62,741     $ 55,132     $ 133,424  
2010
  $ 30,815     $ 63,649     $ 91,837     $ 63,698     $ 249,999         3.53    
  1.71       2.62     $ 2.62          
2011 (Jan‐July actual plus projection $108,848)
  $ 108,848             $ 202,592     $ 155,740     $ 576,028  

 
 
Assets
       
(3) Compressors, Fill station, Bottles, Furniture, Display Fixtures, Mixing
System, Rental Gear
  $ 100,000  
New/Sellable Inventory at Replacement Cost Value
  $ 155,000  
Total   
  $ 255,000  

 
Purchase Option to Buy and 33% Profit Split
    $ 84,991.50  
Payment in BWMG stock at 3‐month Weighted Trading Average with 30%
discount applied (28‐Sept‐2011)
  $ 0.01855       4,581,505  
Total Issued/Outstanding Shares
 
4.99% Non‐Affiliate Status Thershold
                 
32,262,958
    1,609,921.60                  

 
Valuation Basics
     
Total Asset Package (subject to actual inventory count on day of closing)
  $ 255,000  

 
 
Good Will and other intangible value formula. Total pre‐tax, net profit
multiplied times .0000033 and then mutiplied times the total gross 2011 revenue;
examples below

 

     Pretax Net Profit                                    
Current
   
with Brownie
   
Good Will Value
                             
Projection
   
Assistance
   
Based on
                                         
Projections
                       
Gross Revenues
    $ 576,028     $ 662,431.80          
Total Value
   
Apply Option
Payment to
purchase
   
Cash/Stock
Due to
Close
 
Minimum Goal
    5.0 %   $ 28,801.38     $ 33,121.59     $ 54,748.30     $ 309,748.30     $
84,991.50     $ 224,757  
Medium Goal
    10.0 %   $ 57,602.77     $ 66,243.18     $ 109,496.59     $ 364,496.59     $
84,991.50     $ 279,505  
Good Goal
    12.5 %   $ 72,003.46     $ 82,803.97     $ 136,870.74     $ 391,870.74     $
84,991.50     $ 306,879  
High Goal
    15.0 %   $ 86,404.15     $ 99,364.77     $ 164,244.89     $ 419,244.89     $
84,991.50     $ 334,253  

 
 
 
 

--------------------------------------------------------------------------------

 